Citation Nr: 0503255	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected cervical strain with degenerative disc 
disease.  

2.  Entitlement to service connection for claimed left knee 
degenerative arthritis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to April 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 RO decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2004.  

The videoconference hearing transcript reflects the veteran's 
withdrawal of his claim for an increased rating for his 
service-connected lumbosacral strain and degenerative disc 
disease.  

The issue of service connection for left knee arthritis is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected cervical strain with degenerative 
disc disease currently is manifested by a disability picture 
that more nearly approximates a severe functional limitation 
with flexion to 20 degrees and extension to 10 degrees and 
spasms; neither a functional loss consistent with ankylosis 
nor severe or pronounced intervertebral disc syndrome or 
related incapacitating episodes of 4 weeks or more are 
demonstrated.  

3.  A radiculopathy associated with cervical disc disease 
manifested by a wholly sensory deficit consistent with no 
more than mild incomplete paralysis of effected peripheral 
nerve of each upper extremity is demonstrated.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected cervical strain with 
degenerative disc disease have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5290 
(2003); Diagnostic Codes 5003, 5010, 5242 (effective on 
September 26, 2003).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected cervical strain with 
degenerative disc disease on the basis of associated 
neurologic abnormality of the right upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a including Diagnostic Code 8515 (2004).  

3.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected cervical strain with 
degenerative disc disease on the basis of associated 
neurologic abnormality of the left upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a including Diagnostic Code 8515 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in July 2003 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

In the October 2001 Statement of the Case and the May 2004 
Supplemental Statement of the Case (SSOC), the RO provided 
the veteran with the pertinent rating schedule provisions 
regarding his claim for an increased rating for a cervical 
spine disability.  

The Board notes that in the SSOC, the RO informed the veteran 
of the changes in the pertinent spine regulations under 
38 C.F.R. § 4.71a.  Also, RO provided the veteran the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was accorded a Board videoconference hearing in 
which he offered testimony in September 2004.  

Further, the veteran was accorded VA examinations that were 
completed in April 2002 and March 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Any defect in notice with respect to VCAA in this 
case must be considered to be harmless.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In evaluating the veteran's claim for a higher rating, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in the VA's Schedule 
for Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain. Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991). "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded." Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003-for 
purposes of updating the rating schedule with current medical 
terminology and unambiguous criteria to reflect medical 
advances since last reviewed. (Former Diagnostic Code 5293 is 
now Diagnostic Code 5243).  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits. VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation. 38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under the revised regulations, favorable ankylosis or forward 
flexion of the cervical spine of 15 degrees or less warrants 
a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).  In this 
case, the veteran does not have ankylosis; thus, these 
criteria are not for application.  

A review of the record shows that service connection was 
granted for cervical strain with degenerative disc disease 
and that a 20 percent evaluation was assigned under 
Diagnostic Code 5290, effective on March 11, 1993.  The 
medical evidence includes findings of intermittent muscle 
spasm, x-ray findings of degenerative arthritis, limited 
motion and complaints of pain.  

A rating for a cervical disability may be assigned under 
Diagnostic Codes 5290 or 5293.  Although, no more than one of 
these ratings may be assigned without violating the rule 
against the pyramiding of disabilities. 38 C.F.R. § 4.14.  

As noted, the veteran has shown increased limited motion of 
the cervical spine.  Slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the cervical 
segment of the spine warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.  

The medical evidence in this case shows that the service-
connected cervical strain with degenerative disease is 
manifested primarily by muscle spasms, degenerative changes, 
complaints of pain and stiffness and limited motion that 
produce some functional impairment in the veteran's ability 
to move his neck.  

On recent VA examination in March 2004, the veteran was noted 
to have x-ray evidence of discogenic disease of the cervical 
spine that dated back to 1993.  On physical examination, the 
veteran was noted to have spasms in the cervical spine.  His 
forward flexion was from 0 to 20 degrees.  

The veteran's extension was noted to be from 0 to 14 degrees.  
Lateral rotation was from 0 to 15 degrees.  Lateral flexion 
was from 0 to 15 degrees.  Neurological examination was noted 
to be nonfocal.  The examiner opined that the veteran's 
discogenic disease of the cervical spine was more likely than 
not related to his degenerative joint disease documented back 
in 1992.  

Further, the veteran provided private treatment records dated 
from May 2002 to September 2003.  Generally, those records 
reflect the veteran's long-standing neck pain.  

In a March 2003 letter, the veteran's physician noted that 
the veteran had been out of work for "over six months" due 
to increased pain "particularly in the neck with radiation 
into this right greater than his left arm."  

In another letter dated in March 2003, a second private 
physician noted that the veteran had complaints of 
intermittent numbness and weakness in the arms.  On 
examination, he showed evidence of hyperreflexia.  An EMG was 
noted to show mild left C5 or C6 radiculopathy and mild 
bilateral carpal tunnel syndrome.  

A cervical spine MRI (magnetic resonance image) demonstrated 
C4-5 and C5-6 broad-based disc protrusion with spinal canal 
narrowing.  The cervical cord had some degree of impingement 
with foraminal narrowing at C6-7 with encroachment of the 
left C7 nerve.  The veteran was scheduled for an image-guided 
cervical epidural injection.  

The Board has carefully considered the September 2004 hearing 
testimony.  The veteran stated that he had sharp, severe pain 
and spasms in his neck that prevented him from on occasion 
and limited his ability to perform certain tasks, such as 
climbing ladders.  

The veteran also testified that he had pain, cramps and 
difficulty moving his neck.  He stated that the pain radiated 
into his arms and fingers for varying lengths of time but 
mostly on a weekly basis.  

The veteran reported periods of incapacitation from his neck 
pain three to four times a week.  He also stated he had 
functional impairment from stiffness in his neck and flare-
ups that interfered with his ability to move his neck or to 
work at times.  

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

In this case, the evidence shows the veteran's neck 
disability is manifested by severe limitation of the range of 
motion of the cervical spine, as noted by examiners.  Also, 
in the veteran's most recent medical treatment records 
reflect cervical spine disability that include degenerative 
disc degeneration.  

After consideration of all the evidence, the Board finds that 
the criteria for a higher rating has been met.  As such, the 
Board finds that the present disability picture more nearly 
approximates the criteria for the assignment of a 30 percent 
based on severe functional loss of the cervical spine under 
either version of the rating criteria.  The demonstrated 
findings do not equate with anklyosis of the cervical spine.  

In addition, actual findings of intervertebral disc syndrome 
manifested by severe impairment with intermittent relief or 
pronounced incapacity under the older rating criteria or 
incapacitating episodes of at least 4 weeks or more under the 
revised criteria are not shown by the medical evidence.  

However, the medical evidence does tend to show that separate 
10 percent disability ratings are warranted on the basis of 
the demonstrated mild neurological deficits involving each 
upper extremity due to radiculopathy.  The veteran's private 
doctor statement reports that the veteran had a wholly 
sensory deficit in the upper extremities that was due to 
radiculopathy associated with his service-connected cervical 
spine disc disease.  

As such, this peripheral nerve impairment associated with the 
service-connected cervical disc disease can be separately 
rated as 10 percent disabling, but not higher for each upper 
extremity under the provisions of 38 C.F.R. § 4,124a of 
either version of the applicable rating criteria.  




ORDER

An increased rating of 30 percent, but not higher for the 
service-connected cervical strain with degenerative disc 
disease on the basis of functional loss is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  

A separate rating of 10 percent, but not higher for the 
service-connected cervical strain with degenerative disc 
disease on the basis of an associated neurologic abnormality 
of the right upper extremity is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

A separate rating of 10 percent, but not higher for the 
service-connected cervical strain with degenerative disc 
disease on the basis of an associated neurologic abnormality 
of the left upper extremity is granted, subject to the 
regulations governing the payment of VA monetary benefits.  



REMAND

The veteran seeks entitlement to service connection for left 
knee arthritis.  

The veteran testified that while on active duty, a gun rack 
fell on his back and after a physical training, he 
experienced back spasms and leg problems.  

A review of the veteran's service medical records reflects 
treatment in August 1987 for tibial tendonitis and left foot 
fascial strain that required a cast and physical therapy.  
The veteran testified to a continuity of left knee pain since 
service and stated that his VA physician told him that his 
left knee arthritis was due to damage from in-service injury.  
The veteran's left knee condition is currently manifested by 
degenerative arthritis, limited motion, and pain.   

The Board notes that the veteran was examined for VA purposes 
in March 2004.  The examiner found that the veteran's 
Achilles tendonitis "should not cause the significant 
reduction in range of motion of the left knee."  However, 
the examiner did not make any reference to the veteran's in-
service treatment for left tibial tendonitis.  Given the 
veteran's testimony regarding the nature of his knee injury, 
the Board finds that further development is necessary in 
order to fairly decide the veteran's claim.  

The veteran testified to ongoing treatment for his 
disabilities from the Philadelphia VAMC.  The RO has obtained 
some VA treatment records, however, those records date back 
to 1997.  There are no recent VA medical treatment records 
for a left knee condition associated with the veteran's 
claims file.  As such, VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Finally, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
records for the veteran from the 
Philadelphia VAMC dated from 1997 to the 
present.  

2.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
left knee injury residuals to include 
arthritis.  The claims folder should be 
to the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current left 
knee disability that is due to a back 
injury or event during service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


